Case 2:17-cv-11910-MAG-DRG ECF No. 457-44 filed 10/23/18   PageID.11774   Page 1 of
                                      3




        EXHIBIT 1-42
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                               Case 2:17-cv-11910-MAG-DRG ECF No. 457-44 filed 10/23/18
                                                                                     3
                                                                                                          PageID.11775   Page 2 of




Message
From:         Kisselburg, Alexander [/O=IRMMAIL/OU=FIRST ADMINISTRATIVE
              GROUP/CN=RECIPIENTS/CN=ALEXANDER.KISSELBURG.DHS.GOV]
Sent:         12/6/2017 3:32:16 PM
To:           Schultz, John A [/O=IRMMAIL/OU=Mbx servers - nyc/cn=recipients/cn=jaschult]
CC:           Chalkley, Marie [/0=IRMMAIL/OU=Routing Groups/cn=Recipients/cn=marie.chalkley.hq.dhs.gov]; Clinton, Julius A
              [/O=IRMMAIL/OU=MBX Servers - NYC/cn=Recipients/cn=JAClinto]; Holt, Kenneth [/O=IRMMAIL/OU=First
              Administrative Group/cn=Recipients/cn=kenneth.holt.dhs.gov]; Gearino, Evan [/O=IRMMAIL/OU=EXCHANGE
              ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=Evan.Gearino.hq.dhs.gov4eet Bernacke, Michael
              V [/O=IRMMAIL/OU=MBX Servers - PHO/cn=Recipients cn=mybernac]
Subject:      RE: Iraq DFM meeting


John,

Ambassador Nealon didn't really push back. The DFM made it sound like Iraq was making progress.

We'll Stand down on a meeting with the Iraqi Embassy. If at some point you need DAS King or Ambassador Nealon to
engage with Iraq, just let us know.

Alex

Alexander Kisselburg
Deputy Director - Middle East, Africa, South Asia
Office of International Engagement
U.S. Department of Homeland Security
Desk: 202-447-3520
Mobile: 202-699-0579
alexander.kisselburg(a)hq.dhs.gov


From: Schultz, John A [mailto:John.A.Schultz@ice.dhs.govj
Sent: Wednesday, December 6, 2017 10:04 AM
To: Kisselburg, Alexander <Alexander.Kisselburg@HQ.DHS.GOV>
Cc: Chalkley, Marie <marie.chalkley@HQ.DHS.GOV>; Clinton, Julius A <Julius.A.Clinton@ice.dhs.gov>; Holt, Kenneth
<kenneth.holt@HQ.DHS.GOV>; Gearino, Evan <evan.gearino@hq.dhs.gov>; Bernacke, Michael V
<Michael.V.Bernacke@ice.dhs.gov>
Subject: RE: Iraq DFM meeting

Hi Alex-

Those bullet points are troubling. Did Ambassador Nealon push back on any of the items?

I just met with the Ambassador 3 weeks ago and I am not sure meeting with him again will change anything as he gets
his direction from Baghdad.

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
       th
500 12 Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultzice.dhs.gov




                                                              ICE - 0296786
                        HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-44 filed 10/23/18
                                                                                        3
                                                                                                             PageID.11776   Page 3 of




From: Kisselburg, Alexander
Sent: Wednesday, December 6, 2017 10:01 AM
To: Schultz, John A
Cc: Chalkley, Marie; Clinton, Julius A; Holt, Kenneth; Gearino, Evan
Subject: Iraq DFM meeting

John,

Ambassador Nealon met with the Iraqi Deputy Foreign Minister (DFM) yesterday. The topic of repatriations came
up. Here's a read-out:

•      The DFM said that 1,400 Iraqis are subject to removal in the United States.
•      He said that the Iraqi Embassy is prepared to issue visas, but needs to issue in small groups.
•      Said that the Embassy needs to verify that they're actually Iraqi.
•      For criminals that have finished their sentences, needs to see some sort of proof.
•    He said that the Iraqi Government wants to prioritize repatriations of non-immigration related criminals.
•    He said that it would be difficult for the Iraqi Government to accept individuals whose asylum claims have failed,
again wants to prioritize criminals.
•    The Iraqi Ambassador suggested a meeting at the Embassy for additional discussions.

Would it be helpful to ERO to meet with the Iraqi Embassy on this topic?

Alex

Alexander Kisselburg
Deputy Director - Middle East, Africa, South Asia
Office of International Engagement
U.S. Department of Homeland Security
Desk: 202-447-3520
Mobile: 202-699-0579
alexandericisseiburg.phq.dhs.gov




                                                                 ICE - 0296787
